Title: To Thomas Jefferson from Thomas Eston Randolph, 26 September 1821
From: Randolph, Thomas Eston
To: Jefferson, Thomas

Dear SirAshton
26th Septr 1821I take the liberty to enclose your acct: made up to the 22nd of the present month—it is rather a sketch of an account—as the two charges of N H Lewis—and Alfred Wren for plank, cannot be ascertain’d exactly for want of their accounts—I believe however they are undercharg’d—a large portion of the midlings had been charg’d in the Mill books Danl Colclaser, who had exchang’d with Mr Bacon for corn for his own use, but your corn failing—it is transfer’d to your acct I merely mention it to explain why it did not appear in the acct transmitted the 21st July last—I enclose $35—which is all I have been able to procure—I am with very great esteem yrs &—Thos Eston Randolph